Exhibit 10.6




LOAN AGREEMENT




THIS LOAN AGREEMENT (this “Agreement”) is made and entered into as of December
1, 2011 by and between HEP INVESTMENTS LLC, a Michigan limited liability company
(“Lender”), whose address is 2804 Orchard Lake Road, Suite 205, Keego Harbor,
Michigan 48320, and HEALTH ENHANCEMENT PRODUCTS, INC., a Nevada corporation
(“Borrower”), whose address is 7740 E. Evans Rd., Suite A100, Scottsdale,
Arizona 85260.




RECITALS:




A.

Borrower has requested that Lender makes certain loans in such amounts and upon
such terms as requested by Borrower in accordance with the terms of this
Agreement.




B.

The parties are entering into this Agreement to define their rights and
responsibilities.




NOW, THEREFORE, the parties agree as follows:




1.

Loan.  Lender agrees to make a loan to Borrower in the amount of $2,000,000 (the
“Loan”) in accordance with the terms of that certain Senior Secured Convertible
Promissory Note attached hereto as Exhibit A (the “Note”).  .




2.

Funding Timing.  Lender hereby agrees to fund the proceeds of the Note as
follows:




(a)

Initial Funding Date.  $600,000 shall be advanced pursuant to the Note as of the
date of this Agreement (the “Initial Funding Date”), which shall consist of (i)
$100,000 previously advanced by Lender; and (ii) $500,000 in cash.




(b)

Subsequent Funding Dates.  Provided that no Event of Default (as defined in the
Note) has occurred, the balance of $1,400,000 shall be advanced pursuant to the
Note in increments of $250,000 (and $150,000 for the last draw), within ten (10)
days after request therefor by Borrower’s Chief Executive Officer.




3.

Use of Proceeds.  Borrower shall use all proceeds from the Loan for working
capital purposes in accordance with the operating budget of Borrower attached
hereto as Exhibit B (the “Budget”), as revised from time to time with the
approval of Lender.  Lender shall not unreasonably withhold, condition, or delay
any disbursement of funds consistent with an approved Budget.  All proceeds from
the Loan shall initially be deposited in a bank account that is jointly
controlled by the Lender and Borrower and disbursed in accordance with the
Budget; provided, however, that there will be no additional disbursements of the
proceeds from and after an Event of Default, or upon the occurrence of a
material adverse change to the business, assets, condition (financial or
otherwise), operating results or operations of Borrower.




4.

Fees and Expenses.  On the Initial Funding Date, Borrower shall pay all of
Lender’s reasonable fees and expenses incurred in connection with the
transactions contemplated by this Agreement and the Loan Documents (as defined
below), including, without limitation, any and all due diligence expenses and
legal fees and expenses; provided, however, that such fees and expenses shall
not exceed $35,000.  In addition, Borrower shall pay Lender a closing fee in the
amount of $180,000.00, $108,000.00 of which shall be paid in cash and $72,000.00
of which shall be paid by Borrower’s issuance of 600,000 shares of its common
stock.  Such closing fee shall be paid at such times and in such proportion as
the Loan is funded, provided that no portion of such fee shall be paid in
connection with the $500,000 paid on the Initial Funding Date.  All fees and
expenses to be paid by Borrower hereunder may be held back from the proceeds
from the Loan otherwise due to Borrower.




5.

Stock Certificate.  Pursuant to Section 4 of this Agreement, Borrower hereby
agrees to issue Lender 600,000 shares of its common stock.  




6.

Ancillary Documents.  The Loan shall be: (a) secured by a security interest in
all of the assets of Borrower pursuant to the terms of that certain Security
Agreement attached hereto as Exhibit C (the “Security Agreement”); (b)
guaranteed by Borrower’s wholly owned subsidiaries, Health Enhancement
Corporation and HEPI Pharmaceuticals, Inc. (collectively, the “Subsidiaries”),
pursuant to the terms of that certain Guaranty attached hereto as Exhibit D (the
“Guaranty”), which guaranty will be secured by a security interest in all of the
assets of Subsidiaries pursuant to the terms of that certain Security Agreement
attached hereto as Exhibit E (the “Subsidiaries’ Security Agreement”); and (c)
secured by a security interest in all of the intellectual property of Borrower
and the Subsidiaries pursuant to the terms of that certain Patent, Copyright,
License and Trademark Security Agreement attached hereto as Exhibit F (the “IP
Security Agreement”).  In addition, upon Borrower’s receipt of the full
$2,000,000 Loan, Borrower shall issue Lender a warrant to purchase 1,666,667
shares of Borrower’s common stock pursuant to the terms of that certain warrant
attached hereto as Exhibit G (the “Warrant”) and Borrower and Lender shall enter
into a registration rights agreement in the form attached hereto as Exhibit H
(the “Registration Rights Agreement”).  Parties acknowledge and agree that the
fair market value of the Warrant is one hundred dollars ($100).  





--------------------------------------------------------------------------------




7.

Representations and Warranties of Borrower.  Borrower makes the following
representations and warranties to Lender: (a) Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada; (b) Borrower has the requisite corporate power to own and operate its
properties and assets, carry on its business as presently conducted, and execute
and deliver this Agreement, the Note, the Security Agreement, the IP Security
Agreement, the Warrant, the Registration Rights Agreement and all other
documents, instruments and agreements related hereto or thereto (collectively,
the “Loan Documents”); (c) all corporate action on the part of Borrower, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of the Loan Documents by Borrower and for the performance of
Borrower’s obligations hereunder and thereunder has been taken; (d) each of the
Loan Documents constitutes the legal and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect generally relating to or affecting creditors’ rights and
general principles of equity; (e)  there are no civil or criminal proceedings
pending before any court, government agency, arbitration panel, or
administrative tribunal or, to Borrower's knowledge, threatened against
Borrower; (f) except for the Subsidiaries, Borrower does not own or control any
equity security or other interest of any other corporation, partnership, limited
liability company or other business entity; (g) as of October 31, 2011,
Borrower’s authorized capital stock consists solely of 150,000,000 shares of
common stock, of which 114,951,491 are issued and outstanding on a fully diluted
and as converted basis; (h) other than as set forth on Schedule 7(h), there are
no outstanding options, warrants, rights (including conversion or preemptive
rights and rights of first refusal), proxy or stockholder agreements, or
agreements of any kind for the purchase or acquisition from Borrower of any of
its securities; (i) all issued and outstanding securities of Borrower were
issued in compliance with all applicable state and federal laws concerning the
issuance of securities; (j) Borrower has made available to Lender (by public
filing with the Securities and Exchange Commission (“SEC”) or otherwise) a true
and complete copy of each report, schedule, registration statement and
definitive proxy statement filed by Borrower with the SEC since January 1, 2010
(the "SEC Documents"); (k) the SEC Documents were filed with the SEC in a timely
manner and constitute all forms, reports and documents required to be filed by
Borrower under the Securities Act of 1933, as amended (the “1933 Act”), the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations promulgated thereunder since January 1, 2010; (l) as of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the 1933 Act or the Exchange Act, as the case may be, and the
rules and regulations of the SEC thereunder applicable to such SEC Documents and
none of the SEC Documents contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; (m) the consolidated financial statements of Borrower
included in the SEC Documents complied as to form in all material respects with
the applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto, have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto, or, in the case of the unaudited statements, as
permitted by Rule 10-01 of Regulation S-X under the Exchange Act) and fairly
presented, in accordance with applicable requirements of GAAP and the applicable
rules and regulations of the SEC (subject, in the case of the unaudited
statements, to normal, recurring adjustments, none of which are material), the
consolidated financial position of Borrower as of their respective dates and the
consolidated statements of income and the consolidated cash flows of Borrower
for the periods presented therein; (n) a complete and accurate list of all of
Borrower’s outstanding indebtedness for borrowed money, including the name of
the holder of such indebtedness, the amount of such indebtedness and the number
of shares of Borrower’s common stock into which such indebtedness is
convertible, is set forth on the attached Schedule 7(n); (o) attached hereto as
Schedule 7(o) is a true, complete and accurate copy of that certain License
Agreement, dated as of September 2, 2010, by and between Borrower and Zus
Health, LLC (the “License Agreement”); and (p) the minimum sales levels required
by Section 3.2 of the License Agreement have not been satisfied and, other than
the License Agreement, neither Borrower nor either of the Subsidiaries has
entered into any agreement or arrangement to exclusively sell, lease or license
any product to any third-party.




8.

Representations and Warranties of Lender.  Lender makes the following
representations and warranties to Borrower: (a) Lender is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Michigan; (b) Lender has the requisite limited liability company
power to own and operate its properties and assets, carry on its business as
presently conducted, and execute and deliver this Agreement and the Loan
Documents to which it is a party; (c) all action on the part of Lender, its
managers and members necessary for the authorization, execution and delivery of
the Loan Documents by Lender and for the performance of Lender’s obligations
hereunder has been taken; (d) each of the Loan Documents to which Lender is a
party constitutes the legal and binding obligation of Lender, enforceable
against Lender in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
generally relating to or affecting creditors’ rights and general principles of
equity; (e) the Loan is being made for Lender’s own account and not with the
view to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the 1933 Act; (f) Lender is an “accredited
investor” as defined in Rule 501(a) of Regulation D promulgated under the 1933
Act; (g) Lender has such knowledge and experience in financial and business
matters that Lender  is capable of independently evaluating the risks and merits
of making the Loans; and (h) Lender acknowledges that neither the Notes nor the
shares of common stock issuable upon conversion of the Convertible Note or the
exercise of the Warrant have been registered under the 1933 Act or under the
securities laws of any other jurisdiction, and therefore may not be resold
unless they are subsequently registered under the 1933 Act and any applicable
state blue sky law or an exemption from registration is available under the 1933
Act and any applicable state blue sky law.





2




--------------------------------------------------------------------------------




9.

Negative Covenants.  Until such time as the Loan is repaid in full, Borrower
covenants with Lender that Borrower shall not take any of the following actions,
and shall not cause either of the Subsidiaries to take any of the following
actions, without the prior written consent of Lender: (a) purchase or retire any
of its shares of capital stock or declare any dividends on, or make any other
distributions with respect to, any shares of its capital stock; (b) sell,
transfer or otherwise dispose of all or any portion of its assets or shares of
capital stock (whether by merger, consolidation, recapitalization or otherwise)
as a result of which stockholders immediately prior to such transaction possess
less than 50% of the voting power of the acquiring or surviving entity
immediately following such transaction; (c) except for the Loan, incur any
indebtedness for borrowed money or become liable, whether as an endorser,
guarantor, surety, or otherwise, for any debt or obligation of any other person
or entity; (d) pledge, mortgage or otherwise encumber, or subject to or permit
to exist upon or be subjected to any lien, security interest or charge, any of
its asset or any property of any kind or character, except for liens for taxes
not yet due which are being contested and other statutory liens incurred in the
ordinary course of business; (e) enter into any transaction, agreement or
arrangement with any director, employee, officer or affiliate of Borrower, or
any close relative of any director, officer or affiliate of Borrower, on terms
which are less favorable to Borrower or such Subsidiary than would be usual and
customary in similar contracts, agreements or business arrangements between
parties not affiliated with each other; or (f) change the senior management of
Borrower, including replacing Andrew Dahl as CEO and President or Phillip Rice
as CFO.




10.

Affirmative Covenants.  Until such time as the Loan is repaid in full, Borrower
covenants with Lender that Borrower shall: (a) furnish to Lender monthly
financial statements containing at a minimum a consolidated balance sheet,
income statement and statement of cash flow, together with analyses of variances
from the annual operating budget and detailed use of the proceeds from the
Loans, no later than twenty (20) days after the end of each month, and such
additional information, reports, budgets or statements as Lender may from time
to time reasonably request in connection with this Agreement; (b) file all
periodic reports (including Forms 10-Q and Forms 10-K) required by the Exchange
Act in a timely manner; (c) promptly (and in any event within five (5) days
after receipt) notify Lender of any actions, suits, proceedings or claims before
any court, governmental department, commission, board, bureau, agency or
instrumentality, commenced or threatened against Borrower or either of its
Subsidiaries; (d)  promptly (and in any event within five (5) days after
receipt) provide Lender with a copy of any management letter or comparable
analysis from Borrower’s auditors; (e) provide to Lender within thirty (30) days
prior to the beginning of each fiscal year the annual operating budget of
Borrower and its Subsidiaries for such fiscal year; (f) and shall cause each
Subsidiary to, comply in all respects with the requirements of all applicable
federal, state, and local laws, rules, regulations, ordinances and orders; and
(g) permit, upon reasonable notice, a representative of Lender to inspect the
books, records, budgets, documents and properties of Borrower at reasonable
times and to make copies and abstracts of such books and records and any
documents relating to such properties, and to discuss the Borrower's affairs,
finances, and accounts with its officers and auditors.




11.

Board Rights.  As long as Lender owns at least two percent (2%) of the issued
and outstanding shares of Borrower’s common stock or any portion of the Loan
remains outstanding, Borrower shall invite two (2) representatives of Lender to
attend all meetings of its Board of Directors in a nonvoting observer capacity
and, in this respect, shall give such representatives copies of all notices,
minutes, consents, and other materials that it provides to its directors at the
same time and in the same manner as provided to such directors; provided,
however, that such representatives shall agree to hold in confidence and trust
and to act in a fiduciary manner with respect to all information so provided;
and, provided further, that Borrower reserves the right to withhold any
information and to exclude such representative from any meeting or portion
thereof if access to such information or attendance at such meeting could
reasonably be expected to adversely affect the attorney-client privilege between
Borrower and its counsel.




12.

Miscellaneous.




(a)

Entire Agreement.  This Agreement, together with the Loan Documents, constitutes
the entire agreement of the parties with respect to the subject matter of this
Agreement and supersedes any and all prior arrangements, agreements or
understandings (whether written or oral) with respect to the subject matter of
this Agreement. All prior correspondence and proposals (including, without
limitation, term sheets and summaries of proposed terms) and all prior offer
letters, promises, representations, understandings, arrangements and agreements
relating to such subject matter are merged herein and superseded hereby.




(b)

Binding Effect.  The terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and assigns of the
parties hereto.  Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.




(c)

Governing Law.  This Agreement shall be governed by and construed under the
internal laws of the State of Michigan, without giving effect to principles of
conflicts of laws. Borrower and Lender irrevocably submit to the exclusive
jurisdiction of the State or Federal courts sitting in the State of Michigan
with respect to any dispute or controversy arising out of this Agreement or the
other Loan Documents.  The parties do knowingly, voluntarily and intelligently
waive their constitutional right to a trial by jury with respect to any claim,
dispute, conflict, or contention, if any, as may arise under this Agreement, and
agree that any litigation between the parties concerning this Agreement shall be
heard in the Michigan Courts sitting without a jury.  The parties have each
reviewed the effect of this waiver of jury trial with their respective competent
legal counsel, or have been afforded the opportunity to do so, prior to signing
this Agreement.





3




--------------------------------------------------------------------------------




(d)

Notices. All notices and other communications required or permitted hereunder
shall be in writing (or in the form of a telecopy (confirmed in writing) to be
given only during the recipient’s normal business hours unless arrangements have
otherwise been made to receive such notice by telecopy outside of normal
business hours) and shall be mailed by registered or certified mail, postage
prepaid, or otherwise delivered by hand, messenger, or telecopy (as provided
above) addressed:  (i) if to Lender, at the address as such Lender shall have
furnished to Borrower in writing, or (ii) if to Borrower, to the address
specified above or at such other address as Borrower shall have furnished in
writing to Lender. Each such notice or other communication shall for all
purposes of this Agreement be treated as effective or having been given when
delivered if delivered personally, or, if sent by mail, at the earlier of its
receipt or seventy-two (72) hours after the same has been deposited in a
regularly maintained receptacle for the deposit of the United States mail,
addressed and mailed as aforesaid, or, if by telecopy pursuant to the above,
when received.




(e)

Legal Representation. The parties acknowledge and agree that they have fully and
carefully read this Agreement (and the Loan Documents) in its entirety and have
had the opportunity to consult with legal counsel.




(f)

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall constitute an original, and all of which together shall
constitute one and the same instrument.  Copies (whether photostatic, facsimile
or otherwise) of this Agreement may be made and relied upon to the same extent
as an original.




(g)

Employment Agreement.   Within five (5) days after the date hereof, Borrower and
Andrew Dahl shall enter into an employment agreement pursuant to which Mr. Dahl
shall serve as CEO of Borrower, on terms and conditions mutually acceptable to
Borrower, Lender and Mr. Dahl.




[Signatures on next page]





4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Loan Agreement as of the date
first written above.







BORROWER:




HEALTH ENHANCEMENT PRODUCTS, INC.,

a Nevada corporation




/s/ Andrew Dahl             

Andrew Dahl, Duly Authorized













LENDER:




HEP INVESTMENTS LLC, a Michigan limited

liability company




/s/ Laith Yaldoo            

LaithYaldoo, Manager










Exhibits:




A

Note

B

Use of Proceeds

C

Security Agreement

D

Guaranty

E

Subsidiaries’ Security Agreement

F

IP Security Agreement

G

Warrant

H

Registration Rights Agreement





[Signature Page to Loan Agreement]


